>’
                 ‘\                            (.


        OFFICE   OF THE ATTORNEY     GENERAL   OF TEXAS
                            AUSTIN




IionorabloGoorgoH.   shoppard
gggol~xe?        Pub110Aaoountl
     ,
Dear sir:




     mnanl~,"           for the 8ovonteendays of
            Judge oerulor
           .
          "A better expletion   of this might be had
     hoiu a letter +ldreased to thle department by
     Judge Conner Deoember 5. I am attaehlng hfs lot-
     t&r h&eto.’
                                                                           .




              m0 r6m        wJ3 ohich tbn 0zeip 0f adge co~lnerIS baas-
ad two 8ot out In t&o folloWzigportionof his lettw to you cf
Deoembor5, lg41, lihlohyou have aubmlttcd to UIII
          *. . . .

         Work J*o  Culwr rotvrnod, I roat owes 01th
    hlnthopondingm8ttoreandturncdowrtohlm


    grQundssot r0e.h had to do lfi.th   allegedBLleoora-
    duut of the jfp~. Thla prolIontod    8 awv upout
    oftheeauetionejud@oouldhearltarvell
    68 MOthor. A.tl EUUh 5SttOPS WFO 1Oett With &Ld@
    Culver and X did IPO further   *ark 00 tJmm.  But he
    did      mt   we    t0 pass   a~ ~otlona        rw    SW     ta.z~,
    nb0tiw        rw j-t,          mti05a      fw        jagma      IIOP
    obetantavwdlato, eta., o to de8ldaoaeoe op
    briefs whem I lad kowd the ultnmsns mad the
    or~lo?~ac~n~.            There VW Qno Qaso, the
    trial of vhloh boforo mo conwwd an cntIro wok,
    the ovldoncobolng aqpletod four &yv before
    Judge Cvzwr’t rotuvn. Yf lmW’rn lRpwt8at 68w
    aad the     low ro4#aort6apamlrlllcpto rile
    vr1ttanIF                                --
    tlaa vlth ~~~Y*~~;2~                  i%clrkod
    wwn#on    days 8stor Jut&6 calwr’s Toturn* I
    rtlll ha80 SQU) stotovontoof fact  to 8ppmw*
    s6mefsnaags oi fnot and oQtmlwlQns 0s l8v to
    f&10, 8d 8c4m i!cirma ordalw to oator ia @mm!
    uhlch I trlod,but I de nQt intotad to proronturj
    rlwthw Q&llB al that 8amant, e&nco I can handlo
    euch mattoW lag -0       tlmo.*
             BasodupQ.nthofa6tlJOoa~lnyO~let~             ofmo-
ember 8th aad tho above qwtcd    ~tfon of &a* Connorsletter
of Deoomberfjth,~   you hrro roqaostedthat thle dopart-nt advlro
you vhothcror nf3tyou cro authorlrrod   to iwuo varmattoJ~e
banor fop the eowntoon d8p1 of sorvlcaporSormedmbsequont
to the roturn    oP the rogvlardlstlpictjudge of the 17th Mstrlat
court.
         Artlole6821 or VeraonarReole%dCivil Statutesof
Toxca provider8a Pollwar
Bono-ble      George 8. Sheppard, page 3


                "The &lad**       di rpeeieljudgescomiraioned
       by the Governor in obediezme to Sectlcn 11, A&l&e
       5, of the Constitution, or elected by the practio-
       ing lavyera or egroed upon by tho panties a@ provld-,
       ed by lav,~.~~shallbe detemlned and pald 8~ follouar
                ‘1.       ~JSeah
                               spoolal /u&w &all    raceioe   the emw
           oacupiab ln ,$m~
       those ommfreionod by. the 00
       colw  the ‘tama pay ai, dirtriot         judge8 for srery duy
           they may be necerca~llyoccupied In going to and
       retucnug frcua the         plaoe   yhoro they may be requlr-
       od. to ho+3 oourtr                                             .~
                a.    .   l
                              A
                              .



              Y&u uLl1 note &et. Soct1o.n   1 of Artiale 6521, above
  rst forth,~ provLdes .thst, a ~+@eclel judge &all receive oompsn-
;,a&ion ‘for every dag that he may be oooupied In perfoaUng
  ths~dutlor Of :/edge.    We cbnot .believe that the Legiclatnre
  ln~encotlng thlw, .ArCiole intended that ‘6 speoial judge should
-only reaofvo orrPtpenaationfar serv~ose periopmd doping tho ab-
  conce of .Y&Orogulw jud&e vhere the wmlcee periormed by,-the
epoalal j@ge.- rubrotauont     to the rsttrm~ of the regular Judge
we nccosrary end jpopw In the orderly di*ppeition of aatteri
*      pr hm duriag the abasnw 02 the rogylasr fudge. we’do’,not
.thlnk the r&W.ot         a wgialw judge,vLlZ have the leg8l efteat
‘Tiqoust jtPlsdlct*t+t of the epealul juIge .to aomj2ete the .trlal
 .'-Or
    the OCFO In vhiah.he%I!then engaged,or dlveet.hia~of.:ati-
 thorlty    to hoar ,~tiZons, cw to do r.wh other thing@ as. are’.lp~o-
 ‘eila8ry. to make~ox?darly,diaporFtloh of the mattore pfiieh haie I:~‘?.
‘:b@oo tlndertake~%y~him. Jchdon v. Bueaey, (‘3~. Agp.,.~oxar~)
  wit refwed, .95 9, N, {2d) 990.
             Aa we underslxnd the faata prerertted by you the *or-
 tlaos, performed by Judge Conner, the. epeaial judge, subeaqwmt
 to the wtum of. the rogula~ judge and for vhlch he aeeks.com-
 ponsatloa vere paacing on u&ions for neu tPlb1, motions Per
 ju@mnt, motloba foe judgment non obstaace verdicto, hearing
 oral arguments, studyfng smitten briefs aud ergunent?, approving
 statements of fmt end filing findlngs oi fact and concluslone
 OS lau in cases heard by him during the absence of the Fagt1l8r
 diatrlixt judge.
                                                                              .
      i

. .                                                  l’                           .




                    Qeorge H. Sheppard,page 4


                    The law 18 we31 settledin this St&e that a regular
          WWJ and a mpecl+ljudgsAoaph@d uourt at the uame t+e. Xhd-
          rlll v. Jeaklna, 40 S.Y. (al) 961; Nlagma Ineurmns Co. v. Idim,
          73 Tex, 641, 3l 8.w. 1024 BedfoM, et al. v. Stone,43 Ter.
          Clr. App..200,95 S.Y. 1066J EmUX.r. ~M&P~, 73 Tex. 150,
          ll S.Y. l2lf ~llvor v. state, 70 Pox. crlw Rap. 140, 159 S.W.
235. It is a244 4ettl4dia thlr 8tat4 that  uhlle a specialfudge
          Is hearingthe 4ase he va8 el4atodto to try the regularjudge
          oaa owtlnae to try other oaeea oa the d-et.    HamlltanY. State,
          74 Tex. CrsJu,Rep. 219, 168 S.Y. 536.
                    Vnder the raotr here pnaaated the aeroloerpeviomad
          bxthe sp6aUl judge wbmqxoattd         Wmrsttwaoftlaem@ax’
          jadg4 w4n La 04maeotloawith oa*e* pretrented    to him duriag the
          E*hzz     t$e~gular    j-e   ln ubloh all or the erideaae had
                              Under there raute   we do not belleve that.lt
          aouldba r#w~osrsbiyaontended      that Ure&ular judgeoould
          properlypro6eedwltlrttmu&tlmatediupoaitlonof the aame in.
          pa~8f3t.g ~g0n  mti0m    f0r mv tad,    mu-    r0r jadeppsat,
                                                                      eta.,
          uhleh altlamtedlmpo8ltlonvoald luaewarlly etall a kzkouledge
          faith4radaaad         alrouMtaae4r kaowloalyto the rpoeialju@a.
          Themime      to holdthat JurlmUatioaofthe rpeoialjudgocemml
          regardUse of th4 olroumdaaoe~ qua return of the regularjudge
          uoadd not kqly reaalt la 0aUueloa. bat alra iajwtlee.
                    lb alw tb4nfon or tb4 4plaioxiaadyou are a0 advilled
          ~thatth4 8emloee pertomed by Jadga Coaae~ am outllwd la the
          porti0n0f h-h letter 0r ltk3ue St 1941, abeve ~Pated.wore
          newamry mad proper serwbea to be perrarmedby hla mab~wat
          t0 the rotura 0r the regularjudge aad tbst dariag twh t2me he
          warn%wupkd la       roepinethe dnu4e or judg~~,~ ulthla the pur-
          vlmr of hlu414  6.v1, and am euithuould be entitledto ocuupma-
          uab r0r ev4ry  day
                       - -   that he vaa oaeupud  in wrrw      iuch see
          ricer.
                  This 4l#aloa,hol?e~er,
                                       1s natrist4d to the racmal
          rltuatlonpFe4stltmIby
                              thelettsrs puMedh4rsin.